DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is response to the RCE filed on 09/15/2021.
Claims 1-23 are currently pending in this application. Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 are amended. Claims 21-23 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/15/2021 has been entered.

Information Disclosure Statement
Thirteen information disclosure statements (IDSs) submitted on 10/12/2021, 08/05/2021, 05/28/2021, 03/04/2021, 12/21/2020, 10/07/2020, 08/26/2020, 06/11/2020, 03/13/2020, 12/11/2019, 09/30/2019, 07/17/2019, 04/17/2019 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 

Response to Arguments
After the Patent Trial and Appeal Board (PTAB) affirms the examiner rejections to the claims 1-20, applicant has amended the claim 1 to include “… a first network located at a premises, between the interface device and a security system located at the premises … the module, when coupled to the module connector (of the interface device), enables communication, via a second network located at the premises …, of data between the security system and a computing device located at the premises …” (the claims 8 and 15 include similar limitations), and the applicant, in pages 6-8 of the remarks, has argued that the previous office action fails to show the combination of references teach the amended limitations.
The applicant’s argument is not persuasive.
As taught in Bennett, Bennett, in figs. 1-3, clearly teaches a first network, a second network, a security system and a computing device all being located at the premises (e.g., located inside a house 22 of fig. 1). Moreover, the reference by Luebke also clearly teaches the mentioned entities being located at the premises (e.g., located relatively short distance shown in fig. 1 and par. 0053). See the 103 rejections section below for detail.

The applicant’s arguments for claims 8 and 15 (and dependent claims) regarding limitations of argued limitations of the claim 1 in addition to the function (e.g., not persuasive. The response for the arguments are similar to responded for the claim 1 – note: determining the connection of the module and controlling communication based on the module are parts of the steps while configuring the module to enable communication. See the 103 rejections section below for detail. 

Thus, the applicant’s arguments are not persuasive. Please see amended rejections below for amended claims.

Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “The apparatus, of claim 1, wherein the module …”, which appears to be “The apparatus of claim 1, wherein the module …”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirements (e.g., new matter issue).

Claim 1 (claims 8 and 15 include similar limitations) is amended to include the subject matter, “… a first network located at a premises, between the interface device and a security system located at the premises … the module, when coupled to the module connector (of the interface device), enables communication, via a second network located at the premises …, of data between the security system and a computing device located at the premises …”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the application describes “… that integrates broadband and mobile access and control with conventional security systems and premise devices to provide a tri-mode security network (broadband, cellular/GSM, POTS access) that enables users to remotely stay connected to their premises … Automation devices can be added, enabling users to remotely see live video and/or pictures and control home devices via their personal web portal or webpage, mobile phone, and/or other remote client device …” – see fig. 1 and par. [0034]; “… the gateway 102 communicates with the iConnect Servers 104 located in the service provider’s data center 106 …” – see fig. 1 and par. [0051]. However, the information of the disclosure does not describe the amended limitations “… a first network located at a premises, between the interface device and a security system located at the premises … the module, when coupled to the module connector (of the interface device), enables communication, via a second network located at the premises …, of data between the security system and a computing device located at the premises …”. In other words, the specification does not disclose a first network, a second network, a security system and a computing device all being located at the premises (e.g., the customer premises of fig. 1) and the second network being used to communicate data (or controlling communication) between the security system and the computing device.
Claims 2-7, 9-14 and 16-23 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

Claims 6, 13 and 20 recite “… the (first) module has a shape that conforms to a shape of an opening in the housing … module connector is disposed in the opening”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the application describes “… a device comprising a housing at a premise. The housing contains a touchscreen display coupled to a processor. The processor is coupled to at least one remote network … the device of an embodiment includes a receptacle in the housing. The receptacle includes a connector coupled to the processor …” – see par. [0326]. However, the disclosure of the specification does not describe the amended limitations, “… the (first) module has a shape that conforms to a shape of an opening in the housing … module connector is disposed in the opening”.

Claim 21 recites “… the display, the network interface and the module connector are disposed on or within the housing …”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the application describes “… a device comprising a housing at a premise. The housing contains a touchscreen display coupled to a processor. The processor is coupled to at least one remote network … the device of an embodiment includes a receptacle in the housing. The receptacle includes a connector coupled to the processor …” – see par. [0326]. However, the disclosure of the specification does not describe the amended limitations, “… the display, the network interface and the module connector are disposed on or within the housing …”.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-23 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

Claim 1 (claims 8 and 15 include similar limitations) recites the limitations, “… a first network located at a premises, between the interface device and a security system located at the premises … the module, when coupled to the module connector (of the interface device), enables communication, via a second network located at the premises …, of data between the security system and a computing device located at the premises …”. However, it is not clear whether the security system is a part of both the first network and the second network or not (e.g., communication between the security system and the computing device).
Claims 2-7, 9-14 and 16-23 depend from the claim 1, 8 or 15, and are analyzed and rejected accordingly.

Claims 22 and 23 recite “… the interface device is configured to couple, via the module connector, to one of a plurality of modules and each module of the plurality of modules is configured to enable the interface device to perform a different functionality”, however, it is not clear (1) whether “one of a plurality of modules” is the same as “a/the module” of the claim 1/8 or not (if they are not the same how the different modules can be physically coupled to a single module connector); (2) whether each module of the plurality of modules is configured to enable the interface device once-at-a-time or not (note: there is only one module connector of the interface device); (3) the term “a different functionality” means different function from which function (note: there is only one module is coupled to the interface device). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bennett, III et al. (US 7,349,682 B1), in view of Luebke et al. (US 2006/0197660 A1).

As per claim 1, Bennett teaches an apparatus [see fig. 1] comprising: 
an interface device [e.g., the home gateway system 20, 60 or 70 of Bennett] comprising:
a housing comprising one or more processors [figs. 1, 3, processor 78; col. 4, lines 22-25 of Bennett teaches a housing (e.g., the computing system) comprising one or more processors]; a display in communication with the one or more processors;
a network interface configured to enable communication, via a first network located at a premises, between the interface device and a security system located at the premises [figs. 1, 3, col. 2, lines 36-39 of Bennett 
a module connector in communication with the one or more processors, wherein the module connector is configured as a physical connection interface for the interface device [figs. 1, 3, col. 2, lines 31-36 of Bennett teaches a module connector (e.g., the switch 76) in communication with the one or more processors (e.g., the processor 78), wherein the module connector is configured as a physical connection interface (e.g., the switch has a plurality of input lines, connection interfaces to the router, the wireless transceiver, etc.) for the interface device (e.g., the home gateway system)]; and

a module configured to physically couple with the module connector, wherein the module, when coupled to the module connector, enables communication, via a second network located at the premises and different from the first network, of data between the security system and a computing device located at the premises and different from the interface device [figs. 1, 3, col. 2, lines 5-16, 26-39; col. 3, lines 36-40, 46-47, 57-60 of Bennett teaches a module (e.g., an input line component of the switch) configured to physically couple with the module connector (e.g., the switch 76), wherein the module (e.g., the input line component which is used to connect appliances, computer, printer, or lights, etc.), when coupled to 

Although Bennett teaches the interface device with interfaces for the user inputs (to enter a personal identification, dialing phone numbers, etc., - see col. 3) and the module physically coupled with the module connector – see above rejections, Bennett does not explicitly disclose the interface device comprising a display in communication with a processor and a module configured to removably and physically couple with the module connector to enable communication.
However, Luebke teaches an interface device comprising a display in communication with a processor and a module configured to removably and physically couple with the module connector to enable communication
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify components of the home gateway system of the Bennett with the teaching of Luebke to include a display and a removably and physically attachable communication module in the system because it provides an improvement on home systems using wireless nodes by employing wireless communications, such as a wireless local area network or low rate wireless personal area network and easy and efficient graphical user interface for displaying, monitoring, configuration and control information systems - see paras. 0004, 0015, 0100 of Luebke.

As per claim 2, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the security system comprises one or more of an alarm system controller, a sensor, or a camera [col. 4, lines 6-8 of Bennett teaches the home security controller in a warning mode].

As per claim 3, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the computing device comprises one or more of an automation device, a home health device, or an energy management device [col. 3, lines 57-62 of Bennett teaches the computing device comprises an appliance monitoring parameters to determine if a sprinkler was left on or the furnace had quit working].

As per claim 4
Bennett further teaches wherein the second network comprises a subnetwork established by the interface device [col. 2, lines 14-17 of Bennett teaches wherein the second network comprises a subnetwork (e.g., the network between appliances or among the computer, the printer and the appliances) established by the interface device (e.g., the home gateway system 20)]. See also fig. 1 of Luebke.

As per claim 5, Bennett in view of Luebke teaches the apparatus, of claim 1. 
Bennett further teaches wherein the module is configured to control the computing device [figs. 1, 2; col. 2, lines 5-17, 26-38; col. 4, lines 8-11 of Bennett teaches wherein the module (e.g., an input line component of the switch) is configured to control the computing device (e.g., the appliances, computer, printer, or lights, etc.)].

As per claim 6, Bennett in view of Luebke teaches the apparatus of claim 1. 
Although Bennett teaches the interface device with interfaces for the user inputs (to enter a personal identification, dialing phone numbers, etc., - see col. 3) and the module physically coupled with the module connector – see the rejections of the claim 1, Bennett does not explicitly disclose wherein the module has a shape that conforms to a shape of an opening of the housing, wherein the module connector is disposed in the opening.
However, Luebke teaches wherein the module has a shape that conforms to a shape of an opening of the housing, wherein the module connector is disposed in the opening [figs. 1, 4, 8, 13B; par. 0053, lines 1-5; par. 0065, lines 1-29; par. 0073, lines 1-25; par. 0083, lines 1-8 of Luebke teaches wherein the module has a shape that 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify components of the home gateway system of the Bennett with the teaching of Luebke to include a removably and physically attachable communication module in the system because it provides an improvement on home systems using wireless nodes by employing wireless communications, such as a wireless local area network or low rate wireless personal area network and easy and efficient graphical user interface for displaying, monitoring, configuration and control information systems - see paras. 0004, 0015, 0100 of Luebke.

As per claim 7, Bennett in view of Luebke teaches the apparatus of claim 1. 
Although Bennett teaches the interface device with interfaces for the user inputs (to enter a personal identification, dialing phone numbers, etc., - see col. 3) and the module physically coupled with the module connector – see the rejections of the claim 1, Bennett does not explicitly disclose wherein the module comprises a communication element configured to communicate with the computing device.
However, Luebke teaches wherein the module comprises a communication element configured to communicate with the computing device
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify components of the home gateway system of the Bennett with the teaching of Luebke to include a removably and physically attachable communication module in the system because it provides an improvement on home systems using wireless nodes by employing wireless communications, such as a wireless local area network or low rate wireless personal area network and easy and efficient graphical user interface for displaying, monitoring, configuration and control information systems - see paras. 0004, 0015, 0100 of Luebke.

Claims 8-14 are method claims that correspond to the apparatus claims 1-7, and are analyzed and rejected accordingly. Note: determining the connection of the module and controlling communication based on the module are parts of the steps while configuring the module to enable communication. See the rejections to the claim 1.

Claims 15-20 are apparatus claims that correspond to parts of the apparatus claims 1-6, and are analyzed and rejected accordingly.

As per claim 21, Bennett in view of Luebke teaches the apparatus of claim 1. 
Although Bennett teaches the interface device with interfaces for the user inputs (to enter a personal identification, dialing phone numbers, etc., - see col. 3) and the module physically coupled with the module connector – see the rejections of the claim 1, Bennett does not explicitly disclose wherein the display, the network interface, and the module connector are disposed on or within the housing of the interface device.
However, Luebke teaches wherein the display, the network interface, and the module connector are disposed on or within the housing of the interface device [figs. 1, 4, 8, 13B; par. 0053, lines 1-5; par. 0065, lines 1-29; par. 0073, lines 1-25; par. 0083, lines 1-8 of Luebke teaches wherein the display, the network interface, and the module connector are disposed on or within the housing of the interface device (see the figs. 4 and 8)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify components of the home gateway system of the Bennett with the teaching of Luebke to include a display and a removably and physically attachable communication module interface within the system because it provides an improvement on home systems using wireless nodes by employing wireless communications, such as a wireless local area network or low rate wireless personal area network and easy and efficient graphical user interface for displaying, monitoring, configuration and control information systems - see paras. 0004, 0015, 0100 of Luebke.

As per claim 22, Bennett in view of Luebke teaches the apparatus of claim 1. 
Bennett further teaches wherein the interface device is configured to couple, via the module connector, to one of a plurality of modules and each module of the plurality of modules is configured to enable the interface device to perform a different functionality [figs. 1, 3, col. 2, lines 5-16, 26-39; col. 3, lines 36-40, 46-47, 57-60 of Bennett teaches the interface device (e.g., the home gateway system 20, 60 or 70 ) is configured to couple, via the module connector (e.g., the switch 76), to one of a plurality of modules (e.g., the input line component which is used to connect appliances, 

Claim 23 is a method claim that corresponds to the apparatus claim 22, and is analyzed and rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAUNG T LWIN/Primary Examiner, Art Unit 2495